 Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 1 of 31 PageID 3464

                                                                                                               s
                 IN THE UNITED STATES DISTRICT   URT        r--....,.U."-!,M':'.. ~.,,:':,..~. .~.........~,
                                                                                                       ~
                      NORTHERN DISTRICT OF TEXAS                                                       i'
                          FORT WORTH DIVISION                       FFR 1 2 2020 ~
ERIC C. DARDEN, AS                   §
ADMINISTRATOR OF THE ESTATE OF       §
                                                         CLERK, U.S. DISTRICT COURT
                                                          By
JERMAINE DARDEN,                     §                                           C lUty
                                     §
           Plaintiff,                §
                                     §
vs.                                  §   NO. 4:15-CV-221-A
                                     §
W.F. SNOW and J. ROMERO,             §
                                     §
           Defendants.               §


                          VERDICT OF THE JURY

      We, the Jury, return our answers to the following questions

as our verdict in this case.

      QUESTION NO. 1:

      Do you find from a preponderance of the evidence that while

participating in the detention of Jermaine Darden defendant

W.F. Snow used excessive force?

           You are instructed that in answering Question
      No. 1, you will be guided by the following explanations
      and instructions:

           For you to answer "Yes" to Question No. 1, you
      must find that each of the following three elements has
      been established by a preponderance of the evidence:

           First Element:

                 An Injury;
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 2 of 31 PageID 3465


          Second Element:

               That such injury resulted directly and
          only from the use by W.F. Snow of force that
          was clearly excessive; and

          Third Element:

               That the excessiveness of the force used
          by W.F. Snow was clearly unreasonable.

         You are instructed that in deciding whether the
    Second and Third Elements have been established by a
    preponderance of the evidence, you are to consider the
    following additional instructions:

               Officers executing a search warrant for
          contraband have the authority to detain the
          occupants of the premises while a proper
          search is conducted.  Such detentions are
          appropriate because the character of the
          additional intrusion caused by detention is
          slight and because the justifications for
          detention are substantial.  The detention of
          an occupant is less intrusive than the search
          itself, and the presence of a warrant assures
          that a neutral magistrate has determined that
          probable cause exists to search the home.
          Against this incremental intrusion, there are
          three legitimate law enforcement interests
          that provide substantial justification for
          detaining an occupant: preventing flight in
          the event that incriminating evidence is
          found; minimizing the risk of harm to the
          officers; and facilitating the orderly
          completion of the search.

               You must carefully balance the nature
          and quality of the intrusion by W.F. Snow on
          Jermaine Darden to be protected from
          excessive force against the government's
          right to use some degree of physical coercion
          or threat of coercion to detain Jermaine
          Darden. Not every push or shove, even if it
          may later seem unnecessary in hindsight,

                                     2
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 3 of 31 PageID 3466


          constitutes excessive force.  You must pay
          careful attention to the facts and
          circumstances, including the severity of the
          crime that led to the entry by the officers
          into the residence on the occasion when the
          officers attempted to detain Jermaine Darden,
          whether Jermaine Darden posed an immediate
          threat to the safety of W.F. Snow or others,
          whether W.F. Snow reasonably perceived that
          Jermaine Darden posed an immediate threat to
          the safety of W.F. Snow or others, whether
          Jermaine Darden was actively resisting or
          attempting to evade detention, and whether
          W.F. Snow reasonably perceived that Jermaine
          Darden was actively resisting or attempting
          to evade detention.  The drug offense that
          led to the issuance of the no-knock search
          warrant was a serious crime.

               Finally, the reasonableness of a
          particular use of force is based on what a
          reasonable officer would do under the
          circumstances and not on the state of mind of
          W.F. Snow or Jermaine Darden.   You must
          decide whether a reasonable officer on the
          scene would view W.F. Snow's use of force as
          reasonable, without the benefit of 20/20
          hindsight.  This inquiry must take into
          account the fact that police officers are
          sometimes forced to make split-second
          judgments--in circumstances that are tense,
          uncertain, and rapidly evolving--about the
          amount of force that is necessary in a
          particular situation.

               I f you find that the force used by
          W.F. Snow was used by him because Jermaine
          Darden was actively resisting detention when
          the force was used, or because W.F. Snow
          reasonably perceived that Jermaine Darden was
          actively resisting detention when the force
          was used; or, if you find that Jermaine
          Darden did not comply with the commands of
          W.F. Snow and other officers, or that
          W.F. Snow reasonably perceived that Jermaine

                                    3
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 4 of 31 PageID 3467


          Darden did not comply with the commands of
          W.F. Snow and other officers, as W.F. Snow
          and the other officers were attempting to
          detain him, you must take those facts into
          account in determining whether the force
          W.F. Snow used was excessive and whether the
          force was reasonable.  You also must consider
          that when a detainee is not actively
          resisting detention, the degree of force an
          officer can use is reduced.

                What would ordinarily be considered
          reasonable force does not become excessive force
          when the force aggravates (however severely) a
          preexisting condition, the existence and extent of
          which would have been unknown to a reasonable
          police officer, situated as W.F. Snow was at the
          time.

    ANSWER TO QUESTION NO. 1:

          Answer "Yes" or '\No" :

          Yes

          No    A
     QUESTION NO. 2:

     Do you find from a preponderance of the evidence that while

participating in the detention of Jermaine Darden defendant

J. Romero used excessive force?

          You are instructed that in answering Question
     No. 2, you will be guided by the following explanations
     and instructions:

          For you to answer "Yes" to Question No. 2, you
     must find that each of the following three elements has
     been established by a preponderance of the evidence:


                                     4
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 5 of 31 PageID 3468


          First Element:

                An Injury;

          Second Element:

               That such injury resulted directly and
          only from the use by J. Romero of force that
          was clearly excessive; and

          Third Element:

               That the excessiveness of the force used
          by J. Romero was clearly unreasonable.

         You are instructed that in deciding whether the
    Second and Third Elements have been established by a
    preponderance of the evidence, you are to consider the
    following additional instructions:

               Officers executing a search warrant for
          contraband have the authority to detain the
          occupants of the premises while a proper
          search is conducted. Such detentions are
          appropriate because the character of the
          additional intrusion caused by detention is
          slight and because the justifications for
          detention are substantial. The detention of
          an occupant is less intrusive than the search
          itself, and the presence of a warrant assures
          that a neutral magistrate has determined that
          probable cause exists to search the home.
          Against this incremental intrusion, there are
          three legitimate law enforcement interests
          that provide substantial justification for
          detaining an occupant: preventing flight in
          the event that incriminating evidence is
          found; minimizing the risk of harm to the
          officers; and facilitating the orderly
          completion of the search.

               You must carefully balance the nature
          and quality of the intrusion by J. Romero on
          Jermaine Darden to be protected from
          excessive force against the government's

                                    5
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 6 of 31 PageID 3469


          right to use some degree of physical coercion
          or threat of coercion to detain Jermaine
          Darden.  Not every push or shove, even if it
          may later seem unnecessary in hindsight,
          constitutes excessive force.  You must pay
          careful attention to the facts and
          circumstances, including the severity of the
          crime that led to the entry by the officers
          into the residence on the occasion when the
          officers attempted to detain Jermaine Darden,
          whether Jermaine Darden posed an immediate
          threat to the safety of J. Romero or others,
          whether J. Romero reasonably perceived that
          Jermaine Darden posed an immediate threat to
          the safety of J. Romero or others, whether
          Jermaine Darden was actively resisting or
          attempting to evade detention, and whether
          J. Romero reasonably perceived that Jermaine
          Darden was actively resisting or attempting
          to evade detention.  The drug offense that
          led to the issuance of the no-knock search
          warrant was a serious crime.

               Finally, the reasonableness of a
          particular use of force is based on what a
          reasonable officer would do under the
          circumstances and not on the state of mind of
          J. Romero or Jermaine Darden.   You must
          decide whether a reasonable officer on the
          scene would view J. Romero's use of force as
          reasonable, without the benefit of 20/20
          hindsight.  This inquiry must take into
          account the fact that police officers are
          sometimes forced to make split-second
          judgments--in circumstances that are tense,
          uncertain, and rapidly evolving--about the
          amount of force that is necessary in a
          particular situation.

                I f you find that the force used by
          J. Romero was used by him because Jermaine
          Darden was actively resisting detention when
          the force was used, or because J. Romero
          reasonably perceived that Jermaine Darden was
          actively resisting detention when the force

                                     6
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 7 of 31 PageID 3470


          was used; or, if you find that Jermaine
          Darden did not comply with the commands of
          J. Romero and other officers, or that
          J. Romero reasonably perceived that Jermaine
          Darden did not comply with the commands of
          J. Romero and other officers, as J. Romero
          and the other officers were attempting to
          detain him, you must take those facts into
          account in determining whether the force
          J. Romero used was excessive and whether the
          force was reasonable.  You also must consider
          that when a detainee is not actively
          resisting detention, the degree of force an
          officer can use is reduced.

                What would ordinarily be conside:r:·ed
          reasonable force does not become excessive force
          when the force aggravates (however severely) a
          preexisting condition, the existence and extent of
          which would have been unknown to a reasonable
          police officer, situated as J. Romero was at the
          time.

    ANSWER TO QUESTION NO. 2:

          Answer "Yes"    or   "No":

          Yes

          No



     CONDITION TO QUESTION NO. 3:

     If you have answered both Question Nos. 1 and 2 and your

answer to each is "No," do not answer any further questions in

this verdict form; however, if you answered Question No. 1 "Yes,"

then answer Question No. 3.




                                       7
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 8 of 31 PageID 3471


     QUESTION NO. 3:

     Do you find from a preponderance of the evidence that no

reasonable police officer could have believed that the force you

have found by your "Yes" answer to Question No. 1 was lawful or

reasonable under the circumstances facing W.F. Snow at the time?

     ANSWER TO QUESTION NO. 3:

          Answer \\Yesu or ''No" :

          Yes

          No



     CONDITION TO QUESTION NO. 4:

     If you have answered Question No. 2 "Yes," then answer

Question No. 4.

     QUESTION NO. 4:

     Do you find from a preponderance of the evidence that no

reasonable police officer could have believed that the force you

have found by your "Yes" answer to Question No. 2 was lawful or

reasonable under the circumstances facing J. Romero at the time?




                                     8
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 9 of 31 PageID 3472


    ANSWER TO QUESTION NO. 4:

          Answer "Yes" or "No":

          Yes

          No



     CONDITION TO QUESTION NO. 5:

     If you have answered both Question Nos. 3 and 4 and your

answer to each is "No," do not answer any further questions in

this verdict form.     If you answered "Yes" to Question No. 3,

answer Question Nos. 5 and S(a).         If you answered "Yes" to

Question No. 4, then answer Question Nos. 6 and 6(a).

     QUESTION NO. 5:

     Do you find from a preponderance of the evidence that such

force used by W.F. Snow was the direct and only cause of the

death of Jermaine Darden?

          You are instructed that in answering Question
     No. 5, you will be guided by the following explanations
     and instructions:

          The fact that preexisting conditions suffered by
     Jermaine Darden increased his risk of death during the
     events related to his detention, or that those
     conditions contributed to cause his death, does not
     prevent excessive force used by W.F. Snow from being
     the direct and only cause of his death, so long as you
     find from a preponderance of the evidence (1) that a
     reasonable police officer situated as W.F. Snow was at
     the time would have lmown of the existence and extent
     of those conditions, and (2) that Jermaine Darden's
     death would not have occurred had W.F. Snow not used

                                     9
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 10 of 31 PageID 3473


     the excessive force, if any, he used as he was
     participating in the detention of Jermaine Darden.

     ANSWER TO QUESTION NO. 5:

           Answer \'Yes" or "N0   11
                                       :




           Yes

           No



     QUESTION NO. S(a):

     Do you find from a preponderance of the evidence that

W.F. Snow knew or should have known of the existence and extent

of Jermaine Darden's preexisting conditions?

     ANSWER TO QUESTION NO. S(a):

           Answer "Yes" or "No":

           Yes

           No




     QUESTION NO. 6:

     Do you find from a preponderance of the evidence that such

force used by J. Romero was the direct and only cause of the

death of Jermaine Darden?

          You are instructed that in answering Question
     No. 6, you will be guided by the following explanations
     and instructions:




                                           10
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 11 of 31 PageID 3474


          The fact that preexisting conditions suffered by
     Jermaine Darden increased his risk of death during the
     events related to his detention, or that those
     conditions contributed to cause his death, does not
     prevent excessive force used by J. Romero from being
     the direct and only cause of his death, so long as you
     find from a preponderance of the evidence (1) that a
     reasonable police officer situated as J. Romero was at
     the time would have known of the existence and extent
     of those conditions, and (2) that Jermaine Darden's
     death would not have occurred had J. Romero not used
     the excessive force, if any, he used as he was
     participating in the detention of Jermaine Darden.

     ANSWER TO QUESTION NO. 6:

           Answer "Yes" or "No":

           Yes

           No



     QUESTION NO. 6(a):

     Do you find from a preponderance of the evidence that

J. Romero knew or should have known of the existence a.nd extent

of Jermaine Darden's preexisting conditions?

     ANSWER TO QUESTION NO. 6(a):

           Answer "Yes" or "No":

           Yes

           No




                                     11
Case 4:15-cv-00221-A Document 268 Filed 02/12/20    Page 12 of 31 PageID 3475


      CONDITION TO QUESTION NOS. 7-12:

      If you have answered both Question Nos. 5 and 6 and your

answer to each is "No," you will not answer Questions Nos. 7

through 12, but you will go to and answer Question Nos. 13 and

14.



      QUESTION NO. 7:

      Find from a preponderance of the evidence what sum of money,

if any, now paid in cash, would fairly and reasonably compensate

the Estate of Jermaine Darden for the reasonable amount of

expenses for the funeral and burial of Jermaine Darden in a

manner reasonably suitable to his station in life.

      ANSWER TO QUESTION NO. 7:

      Answer in dollars and cents, if any, or "None,,; as you find

from a preponderance of the evidence.

      Funeral and Burial Expenses,        if any:

      QUESTION NO. 8:

      Do you find from a preponderance of the evidence that one or

more of the persons named below suffered damages by reason of the

death of Jermaine Darden?

      Harriet Darden

      Daylin Darden

      Dashawn Darden

      Donneika Darden

                                     12
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 13 of 31 PageID 3476


          You are instructed that in answering Question
     No. 8, you will be guided by the following explanations
     and instructions:

          The word "damages," as used in Question No. 8,
     includes, and is limited to, the following elements.
     You will consider none other in answering the question.

                1.   "Pecuniary Loss," which means the
           past or future loss of care, maintenance,
           support, service, advice, counsel, and
           reasonable contributions of pecuniary value,
           excluding any possible loss of inheritance,
           that the person that you are considering, in
           reasonable probability, would have received
           in the past, or would receive in the future,
           from Jermaine Darden had Jermaine Darden not
           died when he did.

                2.   "Loss of Companionship and
           Society," which means the past or future loss
           of the positive benefits flowing from the
           love, comfort, companionship, and society
           that the person that you are considering, in
           reasonable probability, would have received
           in the past, or would receive in the future,
           from Jermaine Darden had Jermaine Darden not
           died when he did.

                3.   "Mental Anguish," means the past or
           future emotional pain, torment, and suffering
           that the person that you are considering
           suffered in the past, or will suffer in the
           future, because of the death of Jermaine
           Darden.




                                     13
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 14 of 31 PageID 3477


     ANSWER TO QUESTION NO. 8:

                Answer "Yes" or "No" as to each such
           person as you find from a preponderance of
           the evidence:

           Harriet Darden         Yes              or   No

           Daylin Darden          Yes              or   No

           Dashawn Darden         Yes              or   No

           Donneika Darden        Yes              or   No


     CONDITION TO QUESTION NOS. 9-12:

     If you have not answered "Yes" as to any person named in

Question No. 8, you need not answer any of the Question Nos.

9-12, but, instead, you will go to and answer Question No. 13.

Otherwise, you will answer the question or questions in Question

Nos. 9-12 that match up to the person or persons as to whom you

answered "Yes" in Question No. 8.

Explanations Pertinent to Question Nos. 9-12:

     The next series of questions, Question Nos. 9-12, requires

that you find from a preponderance of the evidence the amount of

damage, if any, each of the persons named in Question No. 8 as to

whom you have answer "Yes" has suffered as to each of the

elements of damage mentioned in that question.

     You are instructed that any monetary recovery by any of

those persons for pecuniary loss is subject to federal income



                                     14
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 15 of 31 PageID 3478


taxes, and that any recovery by any of those persons for loss of

society or companionship or mental anguish is not subject to

federal income taxes.     You will not duplicate any amount in

answer to any question that was included in your answer to any

other question, nor will you include any amount that represents a

funeral or burial expense.



     CONDITION TO QUESTION NO. 9:

     If you have answered "Yes" to Question No. 8 as to Harriet

Darden, answer Question No. 9; otherwise, do not answer Question

No. 9, but go to and answer Question No. 10.

     QUESTION NO. 9:

     Find from a preponderance of the evidence what sum of money,

if any,   if now paid in cash, would fairly and reasonably

compensate Harriet Darden for her damages, if any, resulting from

the death of Jermaine Darden?

          You will be guided by the following explanations
     and instructions in answering Question No. 9:

          In determining the damages, if any, of Harriet
     Darden, you may consider the health and life expectancy
     of Jermaine Darden, the relationship between Jermaine
     Darden and Harriet Darden, their living arrangements,
     Jermaine Darden's occupation and earnings history, any
     extended absences from one another, the harmony of
     their family relations, and their common interests and
     activities, if any.




                                     15
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 16 of 31 PageID 3479


          Consider the elements of damage listed below, and
     none other.  Those elements of damage are defined in
     the instructions and explanations in Question No. 8.
     Consider each element separately. Do not award any sum
     of money on any element if you have otherwise, under
     some other element, awarded the sum of money for the
     same loss, that is, do not compensate twice for the
     same loss, if any. Do not include interest on any
     amount of damages you find.

     ANSWER TO QUESTION NO. 9:

     Answer separately as to each element of damages, in dollars

and cents, if any, or "None," as you find from a preponderance of

the evidence.

           1.    Pecuniary Loss, if any, in the past and

     future:

           2.    Loss of Companionship and Society, if any, in

     the past and future:       $____________

           3.    Mental Anguish, if any, in the past and

     future:    $____________



     CONDITION TO QUESTION NO. 10:

     If you have answered "Yes" to Question No. 8 as to Daylin

Darden, answer Question No. 10; otherwise, do not answer Question

No. 10, but go to and answer Question No. 11.

     QUESTION NO. 10:

     Find from a preponderance of the evidence what sum of money,

if any, if now paid in cash, would fairly and reasonably

                                     16
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 17 of 31 PageID 3480


compensate Daylin Darden for his damages, if any, resulting from

the death of Jermaine Darden?

          You will be guided by the following explanations
     and instructions in answering Question No. 10:

          In determining the damages, if any, of Daylin
     Darden, you may consider the health and life expectancy
     of Jermaine Darden, the relationship between Jermaine
     Darden and Daylin Darden, their living arrangements,
     Jermaine Darden's occupation and earnings history, any
     extended absences from one another, the harmony of
     their family relations, and their common interests and
     activities, if any.

          Consider the elements of damage listed below, and
     none other. Those elements of damage are defined in
     the instructions and explanations in Question No. 8.
     Consider each element separately. Do not award any sum
     of money on any element if you have otherwise, under
     some other element, awarded the sum of money for the
     same loss, that is, do not compensate twice for the
     same loss, if any.  Do not include interest on any
     amount of damages you find.

     ANSWER TO QUESTION NO. 10:

     Answer separately as to each element of damages, in dollars

and cents, if any, or "None," as you find from a preponderance of

the evidence.

           1.    Pecuniary Loss, if any, in the past and

     future:

           2.    Loss of Companionship and Society, if any, in

     the past and future:

           3.    Mental Anguish, if any, in the past and

     future:

                                    17
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 18 of 31 PageID 3481


     CONDITION TO QUESTION NO. 11:

     If you have answered "Yes" to Question No. 8 as to Dashawn

Darden, answer Question No. 11; otherwise, do not answer Question

No. 11, but go to and answer Question No. 12.

     QUESTION NO. 11:

     Find from a preponderance of the evidence what sum of money,

if any, if now paid in cash, would fairly and reasonably

compensate Dashawn Darden for his damages, if any, resulting from

the death of Jermaine Darden?

          You will be guided by the following explanations
     and instructions in answering Question No. 11:

          In determining the damages, if any, of Dashawn
     Darden, you may consider the health and life expectancy
     of Jermaine Darden, the relationship between Jermaine
     Darden and Dashawn Darden, their living arrangements,
     Jermaine Darden's occupation and earnings history, any
     extended absences from one another, the harmony of
     their family relations, and their common interests and
     activities, if any.

          Consider the elements of damage listed below, and
     none other.  Those elements of damage are defined in
     the instructions and explanations in Question No. 8.
     Consider each element separately. Do not award any sum
     of money on any element if you have otherwise, under
     some other element, awarded the sum of money for the
     same loss, that is, do not compensate twice for the
     same loss, if any.  Do not include interest on any
     amount of damages you find.




                                     18
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 19 of 31 PageID 3482


     ANSWER TO QUESTION NO. 11:

     Answer separately as to each element of damages, in dollars

and cents, if any, or "None," as you find from a preponderance of

the evidence.

           1.    Pecuniary Loss, if any, in the past and

     future:    $- - - - - -

           2.    Loss of Companionship and Society, if any, in

     the past and future:

           3.    Mental Anguish, if any, in the past and

     future:    $- - - - - -



     CONDITION TO QUESTION NO. 12:

     If you have answered "Yes" to Question No. 8 as to Donneika

Darden, answer Question No. 12; otherwise, do not answer Question

No. 12, but go to and answer Question No. 13.

     QUESTION NO. 12:

     Find from a preponderance of the evidence what sum of money,

if any,   if now paid in cash, would fairly and reasonably

compensate Donneika Darden for her damages, if any, resulting

from the death of Jermaine Darden?

          You will be guided by the following explanations
     and instructions in answering Question No. 12:

          In determining the damages, if any, of Donneika
     Darden, you may consider the health and life expectancy

                                    19
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 20 of 31 PageID 3483


     of Jermaine Darden, the relationship between Jermaine
     Darden and Donneika Darden, their living arrangements,
     Jermaine Darden's occupation and earnings history, any
     extended absences from one another, the harmony of
     their family relations, and their common interests and
     activities, if any.

          Consider the elements of damage listed below, and
     none other.  Those elements of damage are defined in
     the instructions and explanations in Question No. 8.
     Consider each element separately. Do not award any sum
     of money on any element if you have otherwise, under
     some other element, awarded the sum of money for the
     same loss, that is, do not compensate twice for the
     same loss, if any.  Do not include interest on any
     amount of damages you find.

     ANSWER TO QUESTION NO. 12:

     Answer separately as to each element of damages, in dollars

and cents, if any, or "None," as you find from a preponderance of

the evidence.

           1.    Pecuniary Loss, if any, in the past and

     future:    $____________

           2.    Loss of Companionship and Society, if any, in

     the past and future:

           3.    Mental Anguish,    if any, in the past and

     future:    $ ____________



     QUESTION NO. 13:

     Do you find from a preponderance of the evidence that

Jermaine Darden experienced physical pain or mental anguish



                                     20
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 21 of 31 PageID 3484


before his death as a direct result of the force,          if any, used by

W.F. Snow while participating in the detention of Jermaine

Darden, that you found was excessive in your answer to Question

No. 1?

          You are instructed that in answering Question
     No. 13, you will be guided by the following
     explanations and instructions:

          You are instructed that the term "physical pain"
     means the conscious physical pain, if any, experienced
     by Jermaine Darden before his death as a direct result
     of the force, if any, used by W.F. Snow while
     participating in the detention of Jermaine Darden, that
     you found was excessive in your answer to Question
     No. 1.

          You are instructed that the term "mental anguish"
     means the emotional pain, trauma, and suffering, if
     any, experi€mced by Jermaine Darden as a direct result
     of the force, if any, used by W.F. Snow while
     participating in the detention of Jermaine Darden, that
     you found was excessive in your answer to Question
     No. 1.

           The fact that preexisting conditions suffered by
     Jermaine Darden contributed to cause him to experience
     physical pain or mental anguish before his death did
     not prevent the excessive force, if any, used by
     W.F. Snow from being the direct cause of such physical
     pain or mental anguish, if any, he suffered prior to
     his death, so long as you find from a preponderance of
     the evidence (1) that a reasonable police officer
     situated as W.F. Snow was at the time would have known
     of the existence and extent of those conditions, and
      (2) that such physical pain or mental anguish would not
     have occurred had W.F. Snow not used the excessive
     force, if any, he used as he was participating in the
     detention of Jermaine Darden.




                                     21
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 22 of 31 PageID 3485


     ANSWER TO QUESTION NO. 13:

     Answer "Yes" or "No" as you find from a preponderance of the

evidence:

            Yes

            No



     QUESTION NO. 14:

     Do you find from a preponderance of the evidence that

Jermaine Darden experienced physical pain or mental anguish

before his death as a direct result of the force,          if any, used by

J. Romero while participating in the detention of Jermaine

Darden, that you found was excessive in your answer to Question

No. 2?

          You are instructed that in answering Question
     No. 14, you will be guided by the following
     explanations and instructions:

          You are instructed that the term "physical pain"
     means the conscious physical pain, if any, experienced
     by Jermaine Darden before his death as a direct result
     of the force, if any, used by J. Romero while
     participating in the detention of Jermaine Darden, that
     you found was excessive in your answer to Question
     No. 2.

          You are instructed that the term "mental anguish"
     means the emotional pain, trauma, and suffering, if
     any, experienced by Jermaine Darden as a direct result
     of the force, if any, used by J. Romero while
     participating in the detention of Jermaine Darden, that
     you found was excessive in your answer to Question
     No. 2.

                                     22
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 23 of 31 PageID 3486


           The fact that preexisting conditions suffered by
     Jermaine Darden contributed to cause him to experience
     physical pain or mental anguish before his death did
     not prevent the excessive force, if any, used by
     J. Romero from being the direct cause of such physical
     pain or mental anguish, if any, he suffered prior to
     his death, so long as you find from a preponderance of
     the evidence (1) that a reasonable police officer
     situated as J. Romero was at the time would have known
     of the existence and extent of those conditions, and
      (2) that such physical pain or mental anguish would not
     have occurred had J. Romero not used the excessive
     force, if any, he used as he was participating in the
     detention of Jermaine Darden.

     ANSWER TO QUESTION NO. 14:

     Answer "Yes" or "No" as you find from a preponderance of the

evidence:

            Yes

            No


     CONDITION TO QUESTION NO. 15:

     If you have answered "Yes" to Question No. 13, answer

Question No. 15; otherwise, do not answer Question No. 15, but go

to and answer Question No. 16.

     QUESTION NO. 15:

     Find from a preponderance of the evidence what sum of money,

if any, now paid in cash, would fairly and reasonably compensate

the estate of Jermaine Darden for damages Jermaine Darden

suffered prior to his death by reason of physical pain or mental

anguish, if any, directly caused by the excessive force you have

                                     23
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 24 of 31 PageID 3487


found in your answer to Question No. 1 that W.F. Snow used as he

was participating in the detention of Jermaine Darden.

          You are instructed that in answering Question
     No. 15, you will be guided by the following
     explanations and instructions:

          You will include in your answer to Question No. 15
     only an amount you find from a preponderance of the
     evidence Jermaine Darden suffered as damages by reason
     of pain and mental anguish directly caused by
     excessiveness of the force you have found in your
     answer to Question No. 1 that W.F. Snow used as he was
     participating in the detention of Jermaine Darden.   You
     will not include in your answer to Question No. 15 any
     amount for damages Jermaine Darden suffered prior to
     his death by reason of pain or mental anguish caused by
     any other police officer as Jermaine Darden was being
     detained.

          The fact that preexisting conditions suffered by
     Jermaine Darden contributed to cause him to experience
     pain or mental anguish before his death did not prevent
     the force used by W.F. Snow from being a direct cause
     of such pain or mental anguish, if any, he suffered
     prior to his death, so long as you find from a
     preponderance of the evidence (1) that a reasonable
     police officer situated as W.F. Snow was at the time
     would have known of the existence and extent of those
     conditions, and (2) that such pain or mental anguish
     would not have occurred had W.F. Snow not used the
     excessive force, if any, he used as he was
     participating in the detention of Jermaine Darden.

     ANSWER TO QUESTION NO. 15:

     Answer separately in dollars and cents, if any, as to each

element of damage, or "None," as you find from a preponderance of

the evidence.

           Physical Pain, if any: $_____________

           Mental Anguish, if any: $ _____________


                                     24
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 25 of 31 PageID 3488




     CONDITION TO QUESTION NO. 16:

     If you have answered "Yes" to Question No. 14, answer

Question No. 16; otherwise, do not answer Question No. 16, but go

to and answer Question No. 17.

     QUESTION NO. 16:

     Find from a preponderance of the evidence what sum of money,

if any, now paid in cash, would fairly and reasonably compensate

the estate of Jermaine Darden for damages Jermaine Darden

suffered prior to his death by reason of physical pain or mental

anguish, if any, directly caused by the excessive force you have

found in your answer to Question No. 2 that J. Romero used as he

was participating in the detention of Jermaine Darden.

          You are instructed that in answering Question
     No. 16, you will be guided by the following
     explanations and instructions:

          You will include in your answer to Question No. 16
     only an amount you find from a preponderance of the
     evidence Jermaine Darden suffered as damages by reason
     of pain and mental anguish directly caused by
     excessiveness of the force you have found in your
     answer to Question No. 2 that J. Romero used as he was
     participating in the detention of Jermaine Darden.   You
     will not include in your answer to Question No. 16 any
     amount for damages Jermaine Darden suffered prior to
     his death by reason of pain or mental anguish caused by
     the conduct of any other police officer as Jermaine
     Darden was being detained.

          The fact that preexisting conditions suffered by
     Jermaine Darden contributed to cause him to experience

                                     25
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 26 of 31 PageID 3489


     pain or mental anguish before his death did not prevent
     the force used by J. Romero from being the direct cause
     of such pain or mental anguish, if any, he suffered
     prior to his death, so long as you find from a
     preponderance of the evidence (1) that a reasonable
     police officer situated as J. Romero was at the time
     would have known of the existence and extent of those
     conditions, and (2) that such pain or mental anguish
     would not have occurred had J. Romero not used the
     excessive force, if any, he used as he was
     participating in the detention of Jermaine Darden.

     ANSWER TO QUESTION NO. 16:

     Answer separately in dollars and cents, if any, as to each

element of damage, or "None," as you find from a preponderance of

the evidence.

           Physical Pain, if any: $ _____________

           Mental Anguish,    if any:



     CONDITION TO QUESTION NO. 17:

     If you have answered Question No. 15 by a dollar amount as

to either element of damage, answer Question No. 17; otherwise,

do not answer Question No. 17, but go to and answer Question

No. 18.

     QUESTION NO. 17:

     Do you find by clear and convincing evidence that punitive

damages should be assessed against W.F. Snow and awarded to the

Estate of Jermaine Darden because of the harm Jermaine Darden




                                     26
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 27 of 31 PageID 3490


suffered by reason of the excessive force on the part of

W.F. Snow you have found in answer to Question No. 1?

          You are instructed that in answering Question
     No. 17, you will be guided by the following
     explanations and instructions:

          "Clear and Convincing Evidence" is evidence that
     produces in your mind a firm belief or conviction as to
     the matter at issue.  This involves a greater degree of
     persuasion than is necessary to meet the preponderance
     of the evidence standard; however, proof to an absolute
     certainty is not required.

          The purpose of punitive damages is to punish and
     deter, not to compensate.   Punitive damages serve to
     punish a defendant for malicious or reckless conduct
     and, by doing so, to deter others from engaging in
     similar conduct in the future.   You are not required to
     award punitive damages.   If you do decide to award
     punitive damages, you must use sound reason in setting
     the amount.  Punitive damages should be awarded only if
     a defendant's misconduct is so reprehensible as to
     warrant the imposition of extra sanctions against a
     defendant to achieve punishment or deterrence.

     ANSWER TO QUESTION NO. 17:

           Answer "Yes" or "No":

           Yes

           No


     CONDITION TO QUESTION NO. 18:

     If you have answered Question No. 17 "Yes," then answer

Question No. 18; otherwise, go to and answer Question No. 19.




                                     27
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 28 of 31 PageID 3491


     QUESTION NO. 18:

     What sum of money, if any, should be assessed against

W.F. Snow and awarded to the Estate of Jermaine Darden as

punitive damages for the harm Jermaine Darden suffered by reason

of the excessive force on the part of W.F. Snow you have found in

answer to Question No. 1?

          You are instructed that in answering Question
     No. 18, you will be guided by the following
     explanations and instructions:

          You will take into account, and be guided by, the
     same explanations and instructions that are given you
     in the last paragraph of the explanations and
     instructions contained in the foregoing Question
     No. 17.

          Factors to consider in awarding punitive damages,
     if any, are -

           1.    The nature of the wrong, i f any.

           2 .   The character of the conduct involved.

           3.    The degree of culpability of W.F. Snow.

          4.   The situation and sensibilities of the
     parties concerned.

          5.   The extent to which such conduct of W.F. Snow
     offends a public sense of justice and propriety.

           6.    The net worth of W.F. Snow.

     ANSWER TO QUESTION NO. 18:

     Answer in dollars and cents, if any, or "None."

           Punitive Damages, if any:       $ _____________



                                    28
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 29 of 31 PageID 3492


     CONDITION TO QUESTION NO. 19:

     If you have answered Question No. 16 by a dollar amount as

to either element of damage, answer Question No. 19; otherwise,

you will not answer any further questions.

     QUESTION NO. 19:

     Do you find by clear and convincing evidence that punitive

damages should be assessed against J. Romero and awarded to the

Estate of Jermaine Darden because of the harm Jermaine Darden

suffered by reason of the excessive force on the part of

J. Romero you have found in answer to Question No. 2?

          You are instructed that in answering Question
     No. 19, you will be guided by the following
     explanations and instructions:

          "Clear and Convincing Evidence" is evidence that
     produces in your mind a firm belief or conviction as to
     the matter at issue.  This involves a greater degree of
     persuasion than is necessary to meet the preponderance
     of the evidence standard; however, proof to an absolute
     certainty is not required.

          The purpose of punitive damages is to punish and
     deter, not to compensate.   Punitive damages serve to
     punish a defendant for malicious or reckless conduct
     and, by doing so, to deter others from engaging in
     similar conduct in the future.   You are not required to
     award punitive damages.   If you do decide to award
     punitive damages, you must use sound reason in setting
     the amount.  Punitive damages should be awarded only if
     a defendant's misconduct is so reprehensible as to
     warrant the imposition of extra sanctions against a
     defendant to achieve punishment or deterrence.




                                     29
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 30 of 31 PageID 3493


     ANSWER TO QUESTION NO. 19:

           Answer "Yes" or "No":

           Yes

           No


     CONDITION TO QUESTION NO. 20:

     If you have answered Question No. 19 "Yes," then go to and

answer Question No. 20; otherwise, there are no more questions

for you to answer.

     QUESTION NO. 20:

     What sum of money, if any, should be assessed against

J. Romero and awarded to the Estate of Jermaine Darden as

punitive damages for the harm Jermaine Darden suffered by reason

of the excessive force on the part of J. Romero you have found in

answer to Question No. 2?

          You are instructed that in answering Question
     No. 20, you will be guided by the following
     explanations and instructions:

          You will take into account, and be guided by, the
     same explanations and instructions that are given you
     in the last paragraph of the explanations and
     instructions contained in the foregoing Question
     No. 19.

          Factors to consider in awarding punitive damages,
     if any, are -

           1.    The nature of the wrong, if any.

           2.    The character of the conduct involved.

                                     30
Case 4:15-cv-00221-A Document 268 Filed 02/12/20   Page 31 of 31 PageID 3494


             3.    The degree of culpability of J. Romero.

           4.   The situation and sensibilities of the
      parties concerned.

           5.   The extent to which such conduct of J. Romero
      offends a public sense of justice and propriety.

             6.    The net worth of J. Romero.

      ANSWER TO QUESTION NO. 20:

      Answer in dollars and cents, if any, or "None."

             Punitive Damages, if any:




d-.( jd-_/ ~oJ.o
  '   Date                                Foreperson

ACCEPTED:

 'Jv I (~[ Vt)
      Date
                                                                    Judge




                                     31
